I dissent and vote for the dismissal of the appeal, upon the ground that the order of the Appellate Division is not reviewable in this court, within the principle of our decisions in Bossout
v. Rome, W.  O.R.R. Co., (131 N.Y. 37), and, more recently, inLewin v. Lehigh Valley R.R. Co., (169 ib. 336).
The judgment, which was rendered upon our determination, was final and section 194 of the Code allows, simply, an assessment of damages in the court below. I think that the assessment of damages was confined to the Supreme Court and that the proceedings incidental thereto were not subject to the general provisions of the Code, which relate to the review by this court of determinations of the Appellate Division.